                Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 1 of 8




 1   Michele R. Stafford, Esq. (SBN 172509)
     Eric K. Iwasaki, Esq. (SBN 256664)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: eiwasaki@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     OPERATING ENGINEERS’ HEALTH AND                         Case No.
12   WELFARE TRUST FUND FOR NORTHERN
     CALIFORNIA; DAN REDING and JAMES E.                     COMPLAINT
13   MURRAY, Trustees;
14   PENSION TRUST FUND FOR OPERATING
15   ENGINEERS; DAN REDING and JAMES E.
     MURRAY, Trustees;
16
     PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND; DAN
     REDING and JAMES E. MURRAY, Trustees;
18
19   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
20   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; DAN REDING and JAMES E.
21   MURRAY, Trustees;
22
     OPERATING ENGINEERS LOCAL UNION NO. 3
23   VACATION, HOLIDAY AND SICK PAY TRUST
     FUND; DAN REDING and JAMES E. MURRAY,
24   Trustees; and

25   OPERATING ENGINEERS LOCAL 3 HEAVY
     AND HIGHWAY TRUST FUND; and
26

27
                   Plaintiffs,
28
                                                        1
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
                    Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 2 of 8




 1
               v.
 2
     TUTTLE EXCAVATION, INC. a California
 3   Corporation; and MICHAEL B. PHILLIPS, an
 4   individual,

 5                    Defendants.

 6                                                     Parties

 7             1.     The Operating Engineers’ Health and Welfare Trust Fund for Northern California

 8   (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for the

 9   Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan) (“Pension

10   Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund”);

11   Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen

12   Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating Engineers

13   Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are employee benefit

14   plans as defined in the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C.

15   § 1002(3), and are multi-employer plans as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

16   Dan Reding and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Health Fund,

17   Pension Fund, Pensioned Health Fund, Affirmative Action Training Fund, and Vacation Fund, and have

18   authority to act on behalf of all Trustees of those Funds. The Funds and their fiduciaries are together

19   referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

20             2.     The Operating Engineers Local 3 Heavy and Highway Trust is a Trust established under

21   the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).

22             3.     Tuttle Excavation, Inc. a California Corporation (“Tuttle Excavation”), and Michael B.

23   Phillips, an individual (“Phillips”) are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and

24   NLRA § 2(2), 29 U.S.C. § 152(2). Defendant Phillips also personally guaranteed all amounts claimed

25   herein.

26             //

27             //
28
                                                          2
     COMPLAINT
     Case No.
                                                                       P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
                   Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 3 of 8




 1                                                       Jurisdiction

 2            4.     Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

 3   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

 4   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

 5   such violations, and seek all other appropriate relief under ERISA.

 6            5.     Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

 7   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

 8            6.     To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 9   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

10   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

11   herein, each of which has a substantial ground in federal jurisdiction.

12                                                           Venue

13            7.     Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action

14   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

15   discretion, in the district where the plan is administered, where the breach took place, or where a

16   defendant resides or may be found, and process may be served in any other district where a defendant

17   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their principal

18   place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded with this
19   Court.

20            8.     Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

21   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

22   in this district, its duly authorized officers or agents are engaged in representing employee members in

23   this district, and the claims arise in this district.

24                                                Intradistrict Assignment

25            9.     The basis for assignment of this action to this Court’s Oakland Division is that all of the

26   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

27   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to
28
                                                               3
     COMPLAINT
     Case No.
                                                                             P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
                   Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 4 of 8




 1   fulfill its statutory and contractual obligations to Plaintiffs.

 2                                               Bargaining Agreements

 3           10.     Defendant Phillips, on behalf of Defendant Tuttle Excavation, entered into the

 4   Independent Northern California Construction Agreement (the “Independent Agreement”) with the

 5   Union, which incorporates the Master Agreement (“Bargaining Agreement”) between the Union and the

 6   United Contractors, Associated General Contractors of California, Inc., Industrial Contractors UMIC,

 7   Inc., and Northern Alliance of Engineering Contractors. Under the terms of the Independent Agreement,

 8   the principal shareholder(s) of Defendant Tuttle Excavation, including Defendant Michael Phillips,

 9   personally guaranteed all amounts claimed herein. The Independent Agreement and Master Agreement

10   are collectively referred to hereinafter as the “Bargaining Agreements.” The Bargaining Agreements,

11   which incorporate the terms of the Trust Agreements establishing the Trust Funds (“Trust Agreements”),

12   require Defendants to provide employer contributions to Plaintiffs’ Trust Funds, to the Union for union

13   dues, and to the other plans more fully described in the Bargaining Agreements. ERISA Plaintiffs are

14   third-party beneficiaries of the Bargaining Agreements.

15           11.     Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

16   therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,

17   Holiday & Sick Pay Trust Fund, Contract Administration Fund; Job Placement Center and Market Area

18   Committee Administration Market Preservation Fund; Construction Industry Force Account Operating

19   Engineers Industry Stabilization Trust Fund; Heavy & Highway Trust Fund, and Business Development

20   Trust Fund (including the California Alliance for Jobs (together referred to herein as “Bargained

21   Entities”) and dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and

22   distribute monies due to the Bargained Entities as well as dues due to the Union under the Bargaining

23   Agreements and Trust Agreements.

24           12.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into the

25   Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay to

26   ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which are

27   determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth
28
                                                             4
     COMPLAINT
     Case No.
                                                                         P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
                     Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 5 of 8




 1   (15th) day of the month following the month in which hours were worked, and are considered

 2   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

 3   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 4   percent (10%) for each delinquent contribution, but in the amount of twenty percent (20%) for each

 5   delinquent contribution which is the subject of litigation. Moreover, the Bargaining and Trust

 6   Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by the

 7   Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the month in

 8   which payment was due, until paid in full.

 9             13.     The Bargaining and Trust Agreements further require Defendant Tuttle Excavation to

10   maintain time records or time cards, and to permit an authorized Trust Fund representative to examine

11   such records of Defendant Tuttle Excavation as is necessary to determine whether Defendant Tuttle

12   Excavation has made full payment of all sums owed to ERISA Plaintiffs. Should an audit of Defendant

13   Tuttle Excavation’s records reveal Defendants have failed to provide full and prompt payment of all

14   sums due to Plaintiffs, Defendants must reimburse Plaintiffs for the amounts due, including audit fees, in

15   addition to any other obligations pursuant to the Bargaining and Trust Agreements.

16                                                Factual Allegations

17             14.     Defendants failed to timely pay contributions reported as due for work performed by

18   Defendant Tuttle Excavation’s employees during the months of November 2017, April 2018, and June
19   2018, and failed to pay contributions reported as due for work performed by Defendant Tuttle

20   Excavation’s employees during the months of July 2018, August 2018, and March 2019, incurring

21   liquidated damages and interest that are owed to Plaintiffs for the late and unpaid contributions for this

22   period.

23             15.     Defendants entered into a Stipulation for Entry of Judgment (“Stipulation”) with

24   Plaintiffs on or about May 6, 2019 (the “Stipulation”) to provide Defendants with a payment plan for all

25   amounts due. Under the terms of the Stipulation, Defendants agreed to submit monthly payments toward

26   the balance due, plus 10% interest on the declining balance, beginning on May 25, 2019, and continued

27   on or before the twenty-fifth of each month thereafter for a period of twelve (12) months. Defendant
28
                                                          5
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
                  Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 6 of 8




 1   Phillips personally guaranteed all amounts due under the terms of the Stipulation.

 2          16.     In the event that Defendants Tuttle Excavation and Guarantor Phillips (hereinafter

 3   collectively “Defendants”) defaulted on the terms of the Stipulation, Plaintiffs were to provide

 4   Defendants with a default notice and seven (7) days to cure the default. If the default was not cured,

 5   Defendants agreed that all amounts remining due under [the] Stipulation (after application of principal

 6   payments made, if any) will be immediately due and payable on demand by the [Plaintiffs]. The

 7   amounts due under the terms of the Stipulation include any additional (current) contributions, liquidated

 8   damages, interest, and attorney’s fees and costs incurred.

 9          17.     Pursuant to the terms of the Stipulation, in the event of an uncured default, this matter

10   will be referred to Legal Counsel who will file a Complaint and this Stipulation, and will obtain a Writ

11   of Execution to collect what is due. Pursuant to the terms of the Stipulation, a Writ of Execution may be

12   obtained against Defendants without further notice, in the amount of the unpaid balance plus any

13   additional amounts due under the terms of the Stipulation. This Writ of Execution may be obtained

14   solely upon declaration by Legal Counsel and/or a duly authorized representative of the Trust Funds

15   setting forth the balance due.

16          18.     Defendants have failed to make their fourth, fifth, and sixth payments under the terms of

17   the Stipulation. Pursuant to the terms of the Stipulation, Defendants were issued a written default notice

18   dated October 16, 2019, providing Defendants with seven (7) days to cure their default, after

19   Defendants’ failure to pay its fourth and fifth payments under the terms of the Stipulation. Defendants

20   failed to make its fourth and fifth payments following the default notice and failed to make their sixth

21   payment when it became due on October 25, 2019. Based on Defendants’ default, all amounts are now

22   immediately due.

23                                       FIRST CAUSE OF ACTION
                               For Entry of the Stipulation for Entry of Judgment
24
            19.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 19, above.
25
            20.     Defendants have a contractual duty pursuant to the terms of the Stipulation to make
26
     payments as agreed for amounts owed pursuant to the Bargaining Agreements and Trust Agreements.
27
28
                                                         6
     COMPLAINT
     Case No.
                                                                        P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
                  Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 7 of 8




 1   Defendants also have a contractual duty to timely pay the required contributions to Plaintiffs and the

 2   Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreements and Trust

 3   Agreements.

 4          21.     In addition, Defendants have a statutory duty to timely make the required payments to

 5   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 6          22.     By failing to make the required payments to Plaintiffs, Defendants breached the terms of

 7   the Stipulation as well as the Bargaining Agreements and Trust Agreements and is in violation of

 8   ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 9          23.     Defendants’ failure and refusal to make payments according to the terms of the

10   Stipulation was at all times, and still is, willful. Defendants continue to breach the Stipulation,

11   Bargaining Agreements, and incorporated Trust Agreements, by failing to pay all amounts owed as

12   alleged.

13          24.     The ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing

14   and irreparable injury, loss and damage unless judgment is entered against Defendants pursuant to the

15   terms of the Stipulation, ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29 U.S.C. §§ 141-197, and the

16   Bargaining Agreements and Trust Agreements.

17          25.     This Complaint does not in any manner relate to statutory withdrawal liability that may or

18   may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such

19   withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents, Trust

20   Agreements, and the law.

21                                                      Prayer

22          WHEREFORE, Plaintiffs pray as follows:

23          1.      For entry of judgment against Defendants pursuant to the terms of the Stipulation.

24          2.      That the Court retain jurisdiction of this case until the judgment is satisfied.

25          3.      For such other and further relief as the Court may deem just and proper.

26   //

27   //
28
                                                           7
     COMPLAINT
     Case No.
                                                                           P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
              Case 3:19-cv-08213-SK Document 1 Filed 12/17/19 Page 8 of 8




 1   DATED: December 17, 2019                 SALTZMAN & JOHNSON LAW
                                              CORPORATION
 2

 3                                      By:
                                                                      /S/
 4                                            Eric K. Iwasaki
                                              Attorneys for Operating Engineers’ Health And
 5                                            Welfare Trust Fund, et al.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                               8
     COMPLAINT
     Case No.
                                                             P:\CLIENTS\OE3CL\Tuttle Excavation 3\Pleadings\Tuttle Complaint.docx
